Citation Nr: 0415137	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-27 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a perforated tympanic membrane and cholesteatoma 
of the right ear.

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from February 1964 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of January 2003 
which denied service connection for postoperative residuals 
of a perforated tympanic membrane and cholesteatoma of the 
right ear, and denied service connection for bilateral 
hearing loss.

The present Board decision addresses the issue of service 
connection for postoperative residuals of a perforated 
tympanic membrane and cholesteatoma of the right ear.  The 
issue of service connection for bilateral hearing loss is the 
subject of the remand at the end of the Board decision.  


FINDING OF FACT

Postoperative residuals of a perforated tympanic membrane and 
cholesteatoma of the right ear had their onset in active 
military service.


CONCLUSION OF LAW

Postoperative residuals of a perforated tympanic membrane and 
cholesteatoma of the right ear were incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service in the U.S. Marine Corps from 
February 1964 to January 1967.  He served in Vietnam during 
this period and his occupational specialty was rifleman.  

The veteran claims that he ruptured his right eardrum while 
he was in Vietnam, and that he continued to experience ear 
problems after that which have persisted to the present time.  
He states that although he sustained a right ear injury prior 
to service, he also sustained a blow to the head during basic 
training, and ruptured his eardrum in combat in Vietnam.  He 
feels that the injury in Vietnam, at a minimum, aggravated 
any right ear problem he may have had.  

Under the circumstances of the present case, the Board finds 
there has been adequate VA compliance with the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The examination for entrance onto active duty, conducted in 
February 1964, did not contain any complaints or abnormal 
findings pertaining to the ears.  An audiogram showed that 
while the veteran's hearing in the right ear was decreased, 
as compared to the left, the hearing in both ears was normal 
for VA purposes.  See 38 C.F.R. § 3.385.  

Service medical records show that shortly after his entry 
into service, and about a week after the enlistment 
examination, he was seen complaining of right ear pain for 
two weeks.  The veteran said he had ruptured his ear drum in 
civilian life.  On examination, the left ear was normal.  The 
right tympanic membrane had scarring in the inferior 
position, with no rupture.  An audiogram was noted to be 
within normal limits.  The diagnosis was old scarring of the 
right tympanic membrane, with adequate hearing, and he was 
returned to duty.  On the separation examination in January 
1967, the ears were noted to be normal.  An audiogram was not 
conducted, although the veteran's hearing to the whispered 
and spoken voice was 15/15 bilaterally.  

VA treatment records dated from 2001 to 2003 show the 
veteran's treatment for conditions including a right ear 
disorder.  In April 2001, he complained of a chronic ear 
infection.  said that he had sustained an injury to the right 
ear in Vietnam, but had received no treatment at that time.  
He said he had become somewhat deaf following an explosion.  
Recently, he had been having pain in the ear, and had been 
treated for otitis, without improvement.  On examination, his 
right tympanic membrane was notably erythematous, and his 
right ear canal was notably inflamed with mild exudate.  The 
left ear was clear.  

In April 2001, he said that he had a history of previous 
trauma to the right ear with a ruptured tympanic membrane in 
Vietnam during combat.  

Records from June 2001 show treatment for perforated right 
tympanic membrane, with a history of the problem since 
Vietnam.  

In July 2001, the veteran underwent exploration of the right 
middle ear with removal of cholesteatoma and a tympanoplasty.  
He had cholesteatoma and squamous debris which prevented 
ossicular reconstruction at that time.  In September 2001, he 
underwent revision cholesteatoma and ossicular 
reconstruction.  In August 2002, he was seen for follow-up, 
at which time his right ear had a normal tympanic membrane 
with a small cerumen impaction.  He had cartilage in the 
posterior half of the tympanic membrane with a prosthesis on 
the appropriate half, an apparently normal anterior half of 
the tympanic membrane, and a moderate-sized anterior canal 
bulge preening total anterior exposure of the eardrum.  

In a letter dated in September 2003, the veteran's sister 
wrote that he damaged his eardrum prior to service, which had 
been treated by the family doctor and healed naturally.  She 
said that according to letters from the veteran in service, 
he received a blow to the head in basic training.  While in 
Vietnam, he began having pain in his ear with draining 
liquid, for which he received medication from medics the 
entire time he was in Vietnam.  Upon his return, he continued 
to have symptoms such as ear pain.  Similar recollections 
were provided in a letter from the veteran's brother received 
in September 2003.

Although the veteran was seen shortly after entry into 
service with complaints of ear pain and a history of a pre-
service injury, the only positive finding at that time was 
old scarring of the right tympanic membrane; there were no 
active findings at that time.  Thus, the pre-service injury 
had healed leaving only scarring of the tympanic membrane.  
When seen years after service, he had an active infection and 
required two surgical procedures including removal of a 
cholesteatoma and reconstruction of the tympanic membrane.  
While this was years after service, his VA treatment records 
consistently note that he dated the onset of his problem to 
service.  In addition, his sister has written regarding her 
recollections of the symptoms described by him in his letters 
while in Vietnam.  Further, she corroborated that he 
continued to complain of these symptoms after service.  

The veteran's DD Form 214 tends to support his allegation of 
combat service.  Although he did not receive any awards or 
decorations denoting combat service, he served in the Marine 
Corps in Vietnam during the war and his occupational 
specialty was rifleman.  The evidence in this particular case 
is sufficient to show participation in combat.  See 
VAOPGCPREC 12-99.  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The combat 
provisions of 38 U.S.C.A. § 1154(b) do not create a statutory 
presumption that a combat veteran's claimed disability is 
service-connected, but it is an evidentiary mechanism which 
lightens the burden of a veteran who seeks service connection 
based on disability alleged to be related to combat.  If a 
combat veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such clear 
and convincing evidence, all evidence should be considered 
including availability of medical records, the nature and 
course of a disease or disability, the amount of time that 
has elapsed since service before there is a complaint of the 
condition, and any other relevant factors.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

After reviewing all the evidence, the Board finds there is a 
reasonable basis to relate the veteran's current 
postoperative residuals of a perforated tympanic membrane and 
cholesteatoma of the right ear to his active duty.  He has 
produced satisfactory lay evidence of injury to the right ear 
in service, and of continuity of symptomatology after 
service.  The recent post-service medical records show a 
current disability which has been satisfactorily linked to 
service.  With the application of the benefit-of-the-doubt 
rule of 38 U.S.C.A. § 5107(a), the Board finds that the 
veteran's current postoperative residuals of a perforated 
tympanic membrane and cholesteatoma of the right ear began 
during service.  Such right ear disorder was incurred in 
service, warranting service connection.


ORDER

Service connection for postoperative residuals of a 
perforated tympanic membrane and cholesteatoma of the right 
ear is granted.




REMAND

The remaining issue on appeal is entitlement to service 
connection for bilateral hearing loss.  In the judgment of 
the Board, there is a further VA duty to assist the veteran 
with this claim, including obtaining any additional medical 
records and providing a VA examination.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Accordingly, this issue is remanded for 
the following action:

1.  The RO should ask the veteran to 
identify any more post-service medical 
records (not already in the claims folder) 
concerning hearing loss.  The RO should 
then obtain copies of the related medical 
records.

2.  Thereafter, RO should have the veteran 
undergo a VA examination to determine the 
current existence and etiology of claimed 
bilateral hearing loss.  The claims folder 
must be provided to and reviewed by the 
examiner.  Based on examination findings, 
review of historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any current hearing loss, 
including any relationship with the 
veteran's military service or with his 
service-connected postoperative residuals 
of a perforated tympanic membrane and 
cholesteatoma of the right ear.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for bilateral 
hearing loss.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                     
______________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



